Title: Report from the Commissioners of the Sinking Fund, 9 April 1794
From: Commissioners of the Sinking Fund
To: Washington, George


          
            [Philadelphia, 9 April 1794]
          
          At a Meeting of the Commissioners of the Sinking fund, mentioned in the Act making
            provision for the reduction of the public debt, at the Senate
            Chamber, April 9. 1794.
          Present,
          The Vice-President of the United States,
            The Secretary of the Treasury, The Secretary of State, The Attorney
            General.
          A report from Joseph Nourse, register of the Treasury, was read, stating that the
            dividend of interest arising on the first quarter of the present year on the stock
            standing to the credit of the said Commissioners, and also to the credit of Samuel
            Meredith, Treasurer, in trust for the United States, amounted to sixteen thousand five hundred & fifty eight dollars & seventy seven Cents.
          Whereupon, Resolved, that the same be forthwith applied towards sinking the public debt
            by purchasing stock upon rules & principles conformable to the last resolutlon of
            the board.
          Resolved, that the sum of fifty thousand dollars be also appropriated & applied in
            like manner.
          Resolved, that Samuel Meredith, be the Agent for making the said purchases of
            Stock.
          Signed by order of the board,
            John Adams.
          Approved, April 12.
              1794
            Geo. Washington
        